Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sandra Rantz-Kennedy appeals the district court’s order granting the Defendant’s motion to dismiss Rantz-Kennedy’s civil complaint for failure to state a claim. Fed.R.Civ.P. 12(b)(6). We review de novo a district court’s dismissal for failure to state a claim, “assuming all well-pleaded, nonconclusory factual allegations in the complaint to be true.” Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir.2011); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (identifying standard for stating a claim). Having done so, we affirm the judg*184ment of the district court, agreeing that each of Rantz-Kennedy’s claims is either factually or legally deficient. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.